IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MISSOURI

WESTERN DIVISION

UNITED STATES OF AMERICA )

)

vs. )

)

PATRICIA DERGES, )
) Cause No.: 6:21-cr-03016-BCW-1

Defendant )

)

MOTION FOR LEAVE TO FILE EXHIBITS UNDER SEAL

COMES NOW Defendant, by and through his counsel of record, and respectfully
requests leave of Court to file under seal Exhibits A and B to Defendant’s Motion to Dismiss
Superseding Indictment for Prejudicially Compromising 6" Amendment Rights of Defendant to
Speedy Trial. Given that the motion addresses the sealed filing, the request to file under seal
Exhibits A and B is necessary to ensure the privacy of the information exhibited in Exhibits A
and B.

WHEREFORE, Defendant prays this Honorable Court grant permission to Defendant’s
counsel to file under seal Exhibits A and B to the Defendant’s Motion to Dismiss Superseding
Indictment for Prejudicially Compromising 6" Amendment Rights of Defendant to Speedy Trial.

Respectfully Submitted,
KODNER WATKINS
By:_/s/ Albert S. Watkins
ALBERT S. WATKINS, MO#34553
1200 South Big Bend Boulevard
St. Louis, MO 63117
Phone: (314) 727-9111

Facsimile: (314) 727-9110
E-mail: albertswatkins@kwklaw.net

1
Case 6:21-cr-03016-BCW Document 49 Filed 09/01/21 Page 1 of 2
CERTIFICATE OF SERVICE

Signature above is also certification that on August 31, 2021, a true and correct copy of
the foregoing was electronically filed with the Clerk of the Court utilizing the CM/ECF system
which will send notification of such filing to all parties of record.

2
Case 6:21-cr-03016-BCW Document 49 Filed 09/01/21 Page 2 of 2
